Citation Nr: 0615050	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-34 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
schizophrenia, paranoid type, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased disability rating for schizophrenia, paranoid 
type, currently evaluated as 50 percent disabling.

The veteran participated in a Board video hearing in February 
2005.  A transcript of that hearing has been associated with 
the claims folder.  An April 2005 Board decision denied this 
claim.  In November 2005, the United States Court of Appeals 
for Veterans Claims (Court) remanded the veteran's claim to 
the Board.

In March 2006, the veteran was informed that the Veterans Law 
Judge who presided over his Board video hearing had retired.  
He was given the opportunity to request a new hearing.  The 
veteran was informed that if he did not respond within 30 
days, his claim would be processed without a new hearing.  
The veteran did not respond.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the claims folder and the Court 
remand, dated in November 2005, the Board has determined that 
further development is required on the veteran's claim prior 
to adjudication.


As the Court explained in Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described below, the veteran's claim must be 
remanded for another VA examination.

The examiner concluded the veteran had mild to moderate 
symptoms, but then assigned the veteran a Global Assessment 
of Functioning (GAF) score of 45, indicative of severe 
impairment.  In concluding, the examiner noted that the GAF 
score of 45 was assigned due to the veteran's occupational 
functioning, "in that he has serious difficulty."  See 
January 2003 VA examination report.  The examiner did not 
provide an adequate explanation for this finding or whether 
the "serious difficulty" was due to psychiatric symptoms 
alone.  In terms of employment and the veteran's history of 
being unemployed since 1995, the veteran failed to mention 
that he was incarcerated from 1995 to 2000 (clearly 
accounting for unemployability for those years), and the VA 
examiner did not have the claims file to review, so could not 
be aware of this inconsistency in the veteran's history.  
Moreover, while the examiner did note that the veteran 
suffered from seizure disorder and substance addiction, there 
was no explanation regarding which psychological 
manifestations and occupational impairment, if any, could be 
attributed to them.  Therefore, a new VA examination is 
required.

The AMC must also obtain any VA treatment records from August 
2002 to the present from the Cleveland VA Medical Center.

Accordingly, this case is REMANDED for the following:

1.  The AMC should obtain any treatment 
records from the Cleveland VAMC from 
August 2002 to the present.



2.  After obtaining any outstanding 
treatment records, the veteran should 
then be scheduled for a VA examination 
to determine the level of severity of 
his currently service-connected 
schizophrenia.  The claims folder, to 
include all evidence added to the record 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination. 

After a review of the prior VA 
examination report and treatment records, 
the examiner should render a medical 
opinion as to which symptoms and what 
social and occupational impairment are 
attributable to the service-connected 
schizophrenia as opposed to any 
nonservice-connected condition(s) (i.e., 
seizure disorder and/or any other 
disorder identified upon examination).  
If it is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remain 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


